Citation Nr: 1241046	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-46 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include due to exposure to herbicides.

2.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has been diagnosed with prostate cancer.  He contends that it was related to exposure to Agent Orange.  He stated that during the trip to his assignment in Thailand, the aircraft stopped in Saigon, Vietnam.  He stated that due to mechanical problems, his aircraft was in Vietnam for a full day.  (See September 2012 Hearing Transcript (Tr.) at 2-3).  Therefore, he asserts that he was presumptively exposed to herbicides and should be service-connected for prostate cancer.  At the September 2012 hearing, the appellant's representative requested that we obtain the appellant's travel orders.  The RO requested the appellant's service personnel records and all travel orders and unit assignments orders from December 1971 to February 1972.  Service personnel records were obtained and associated with the claims file.  The records reflect that the appellant was in Thailand from April 1, 1971.  However, the appellant's travel orders for his assignment in Thailand have not been associated with the claims file.   It does not appear that any attempts were made to confirm the appellant's report of stopping in Vietnam other than obtaining his service personnel records.  Thus, the Board finds that an attempt should be made to obtain the appellant's travel orders for his assignment in Thailand from April 1, 1971, and to verify the appellant's assertion that his plane stopped in Vietnam due to mechanical problems.   

The appellant also asserted that he was stationed at an Air Force installation in Thailand that had used Agent Orange to defoliate along the edges of the runway.  (See Tr. at 3).  VA has acknowledged that Agent Orange was in some instances used in Thailand.  VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea (to specifically include Thailand).   When developing herbicide-related disability claims from Veterans with Thailand service during the Vietnam era, regional offices are instructed to enclose a response document containing input from the Department of Defense regarding herbicide claims in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  According to the Fast Letter, if the herbicide exposure issue cannot be resolved based on this document, then further development action is necessary.  It does not appear that the response document has been added to the claims file or that the RO considered whether the appellant was exposed to herbicides in Thailand.  Thus, the claim must be remanded to follow the evidentiary development procedures and address the appellant's claimed exposure to herbicides in Thailand.

The appellant's claim for entitlement to special monthly compensation based on loss of use of a creative organ is inextricably intertwined with the appellant's claim for entitlement to service connection for prostate cancer, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to special monthly compensation based on loss of use of a creative organ must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.   Obtain a copy of the appellant's travel orders, travel vouchers, and/or TDY (temporary duty) orders from the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository relating to his alleged stopover in Vietnam on his way to his assignment in Thailand from April 1, 1971.  Provide the JSRRC or other depository, with the appropriate information, as needed, showing service dates, duties, and units of assignment and copies of the Veteran's statements.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  Follow the evidentiary procedures required to determine whether the appellant was exposed to herbicides in Thailand, including obtaining the response document referenced in VBA Fast Letter 09-20.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for prostate cancer, to include due to exposure to herbicides, and entitlement to special monthly compensation based on loss of use of a creative organ.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


